Name: Commission Regulation (EEC) No 27/81 of 1 January 1981 fixing the accession compensatory amounts applicable in the cereals sector up to 31 July 1981 and the coefficients to be used for the calculation of the amounts on processed products
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 2/20 Official Journal of the European Communities 1 . 1 . 81 COMMISSION REGULATION (EEC) No 27/81 of 1 January 1981 fixing the accession compensatory amounts applicable in the cereals sector up to 31 July 1981 and the coefficients to be used for the calculation of the amounts on processed products and to trade between the Community of Nine and Greece ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals , HAS ADOPTED THIS REGULATION : Article 1 THE COMMISSION OF THE EUROPEAN COMMUNITIES , Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Greece ('), Having regard to Council Regulation (EEC) No 1 / 81 of 1 January 1981 laying down general rules for the system of accession compensatory amounts for cereals (2), and in particular Article 8 thereof, Whereas , according to Article 2 of Regulation (EEC) No 1 / 81 , the accession compensatory amounts shall be equal to the difference between the intervention prices or, in the case of common wheat, the reference prices in the Community of Nine and in Greece ; Whereas , according to Article 97 (2) of the Act of Accession , the accession compensatory amounts for processed products shall be derived from the compensatory amount for cereals to which they relate with the help of coefficients to be determined ; whereas in fixing these coefficients , account must be taken of, on the one hand , the technical factors in processing and , on the other hand , the fact that the compensatory amounts apply to imports , to exports 1 . The accession compensatory amounts to apply to products referred to in Article (2) of Regulation (EEC) No 1 /81 during the period from 1 January to 31 July 1981 shall be as set out in Annex A hereto . 2 . The following are set out in Annex B hereto :  the coefficients referred to in Article 97 (2) of the Act ;  the accession compensatory amounts to apply to products processed from the relevant cereals for the period from 1 January to 31 July 1981 . Article 2 This Regulation shall enter into force on 1 January 1981 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 1 January 1981 . For the Commission The President Roy JENKINS (') OJ No L 291 , 19 . 11 . 1979 , p . 9 . O OJ No L 1 , 1 . 1 . 1981 , p . 1 . 1 . 1 . 8 Official Journal of the European Communities No L 2/21 ANNEXA Cereals CCT heading No Description Accession compensatory amount in ECU/ tonne 10.01 A Common wheat , and mesiin 12 18 10.01 B Durum wheat 27 45 10.02 Rye 7 45 ANNEX B Products processed from cereals CCT heading No Description Coefficient Accession compensatory amount in ECU/tonne 1 1.01 Cereal flours ('): A. Wheat or mesiin flour 1-35 16-44 B. Rye flour 1-32 9-83 11.02 Cereal groats and cereal meal ; other worked cereal grains (for example , rolled , flaked , polished , pearled or kibbled but not further prepared ), except rice falling within heading No 10.06 ; germ of cereals , whole , rolled , flaked or ground ('): A. Cereal groats and cereal meal : I. Wheat : a) Durum wheat 1-47 40-35 b) Common wheat 1-46 17-78 II . Rye 1-02 7-60 B. Hulled grains (shelled or husked), whether or not sliced or kibbled : II . Other cereals : a ) Wheat 1-02 12-42 b ) Rye 1-02 7-60 C. Pearled grains : I. Wheat 1 - 02 12-42 II . Rye 1-02 7-60 No L 2 /22 Official Journal of the European Communities 1 . 1 . 81 CCT heading No Description Coefficient Accession compensatory amount in ECU/ tonne 11.02 (cont'd) D. Grains not otherwise worked than kibbled : I. Wheat II . Rye E. Rolled grains ; flaked grains : II . Other cereals a) Wheat b) Rye F. Pellets : I. Wheat II . Rye G. Germ of cereals , whole, rolled , flaked or ground : I. Wheat 1-02 1-02 1-02 1-02 1-02 1-02 0-75 12-42 7-60 12-42 7-60 12-42 7-60 9-14 11.07 Malt , roasted or not : A. Unroasted : I. Obtained from wheat : a) In the form of flour b) Other 1-78 1-33 21-68 16-20 23.02 Bran , sharps and other residues derived from the sifting , milling or working of cereals or of legu ­ minous vegetables : A. Of cereals : II . Of other cereals : a) Of which the starch content does not exceed 28 % by weight , and of which the proportion that passes through a seive with an aperture of 0-2 mm does not exceed 10 % by weight or alternatively the proportion that passes through the seive has an ash content , calculated on the dry products , equal to or more than 1 · 5 % by weight b) Other 0-08 0-32 0-97 3-90 (') For the purpose of distinguishing products falling within heading Nos 11.01 and 11.02 from those falling within subheading 23.02 A, products falling within heading Nos 11.01 and 11.02 shall be those meeting the following specifications :  a starch content (determined by the modified Ewers polarimetric method), referred to dry matter , exceeding 45 % by weight ,  an ash content , by weight, referred to dry matter (after deduction of any added minerals), not exceeding 2-5 % for wheat or rye . Germ of cereals , whole, rolled , flaked or ground , falls in all cases within heading No 1 1.P2 .